Name: 97/386/EC: European Parliament Decision of 24 April 1997 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1994 financial year
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  business organisation
 Date Published: 1997-06-19

 Avis juridique important|31997D038697/386/EC: European Parliament Decision of 24 April 1997 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1994 financial year Official Journal L 162 , 19/06/1997 P. 0050 - 0050EUROPEAN PARLIAMENT DECISION of 24 April 1997 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1994 financial year (97/386/EC) THE EUROPEAN PARLIAMENT,- Having regard to the Treaty establishing the European Community, and in particular Article 206 thereof,- Having regard to the statement of accounts of the European Centre for the Development of Vocational Training and the report of the Court of Auditors on this subject (C4-0564/95),- Having regard to the Council recommendation of 11 March 1996 (C4-0196/96),- Having regard to its resolution of 17 April 1996 informing the Management Board of the European Centre for the Development of Vocational Training of the reasons why the discharge cannot be given in respect of the implementation of its budget for the 1994 financial year (1),- Having regard to the report of the Committee on Budgetary Control (A4-0138/97),1. Notes the following figures for the accounts of the European Centre for the Development for Vocational Training:>TABLE>2. Gives discharge to the Management Board of the European Centre for the Development for Vocational Training in respect of the implementation of its budget for the 1994 financial year.The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ No C 141, 13. 5. 1996, p. 125.